NOTICE

       The text of this opinion can be corrected before the opinion is published in the
       Pacific Reporter. Readers are encouraged to bring typographical or other formal
       errors to the attention of the Clerk of the Appellate Courts:
                             303 K Street, Anchorage, Alaska 99501
                                       Fax: (907) 264-0878
                                E-mail: corrections @ akcourts.us

               IN THE COURT OF APPEALS OF THE STATE OF ALASKA


JEFFERY JOHN BUCKLEY,
                                                       Court of Appeals No. A-12549
                            Appellant,                Trial Court No. 4FA-16-1381 CI

                     v.
                                                              O P I N I O N
STATE OF ALASKA,

                            Appellee.                    No. 2509 — July 22, 2016


              Appeal from the Superior Court, Fourth Judicial District,
              Fairbanks, Jane F. Kauvar, Judge.

              Appearances: JoyAnna Mickels, Assistant Public Defender, and
              Quinlan Steiner, Public Defender, Anchorage, for the Appellant.
              Donald Soderstrom, Assistant Attorney General, Office of
              Criminal Appeals, Anchorage, and Craig W. Richards, Attorney
              General, Juneau, for the Appellee.

              Before: Mannheimer, Chief Judge, Allard, Judge, and Suddock,
              Superior Court Judge. *

              Judge MANNHEIMER.


              The governor of Alaska issued a warrant for the extradition of Jeffery John
Buckley to the State of Oregon to face a charge of criminal non-support (for failing to


   *
       Sitting by assignment made pursuant to Article IV, Section 16 of the Alaska
Constitution and Administrative Rule 24(d).
pay more than $20,000 in child support). 1 Buckley challenged this extradition warrant
by filing a petition for writ of habeas corpus. The superior court denied Buckley’s
habeas corpus petition, and Buckley now appeals the superior court’s decision on two
bases.
               First, Buckley points out that, even though the Oregon indictment charging
him with non-support spells his first name “Jeffery”, and even though the Oregon
governor’s extradition request and the Alaska governor’s extradition warrant also spell
his first name “Jeffery”, the underlying civil judgement imposing the child support
obligation spells his first name differently — “Jeffrey”.
               But Buckley has never denied that he is the person indicted for criminal
non-support in the State of Oregon, and the person named in the Oregon governor’s
extradition request. The Oregon indictment not only spells Buckley’s name correctly
(“Jeffery”), but it also recites his date of birth and his driver’s license number, as well as
the name of his daughter (the child he is obligated to support).
               Given these circumstances, the fact that the underlying child support order
contains a different spelling of Buckley’s first name is irrelevant to the validity of the
superior court’s extradition order. See Kelly v. State, 803 P.2d 876, 878 (Alaska App.
1990) (holding that discrepancies in the extradition documentation will not invalidate the
extradition request if the record as a whole shows that the discrepancy is a “mere clerical
error”).
               Buckley’s second argument is that the State of Oregon is not legally entitled
to demand his extradition. Buckley relies on the wording of AS 12.70.020(a)(1), which
declares,




   1
         See AS 12.70.060.

                                            –2–                                          2509

                     No demand for the extradition of a person accused but
              not yet convicted of a crime in another state shall be
              recognized by the governor of this state unless ... [it]
              contain[s] ... an allegation that the accused was present in the
              demanding state at the time of the commission of the alleged
              crime and that thereafter the accused fled the demanding
              state; except that this allegation may not be required in a
              proceeding based on AS 12.70.050[.]

              Buckley asserts that he was not present in the State of Oregon during the
time covered by the criminal non-support indictment — and that, therefore, even if he
did fail to pay the court-ordered child support as alleged in the Oregon indictment, the
governor of Oregon could not properly allege that “[Buckley] was present in the
demandingstate [i.e., Oregon] at the time of the commission of the alleged crime and that
[he] thereafter ... fled the demanding state”.
              Buckley’s argument overlooks the last clause of AS 12.70.020(a)(1) — the
clause declaring that, in cases covered by AS 12.70.050, an extradition demand does not
have to include an allegation that the accused was physically present in the demanding
state when the crime was allegedly committed.
              AS 12.70.050 expressly authorizes the governor of Alaska to extradite a
person charged with “committing an act in [Alaska], or [in] a third state, intentionally
resulting in a crime in the [demanding] state ... , even though the accused was not in [the
demanding] state at the time of the commission of the crime and has not fled from that
state.”
              This provision applies to Buckley: if, while living outside the State of
Oregon, Buckley intentionally failed to pay the child support that he owed in Oregon,
then the Oregon authorities could properly charge him with criminal non-support, and
the governor of Alaska was authorized to order his extradition to Oregon.


                                           –3–                                        2509

             See Moser v. Zaborac, 514 P.2d 12 (Alaska 1973) (upholding the
defendant’s extradition to Minnesota, based on allegations that he committed acts in
Idaho that resulted in the commission of a crime in Minnesota). See also Clayton v.
Wichael, 141 N.W.2d 538, 539 (Iowa 1966) (upholding the defendant’s extradition to
Oregon for criminal non-support, even though the defendant testified that he was living
outside Oregon when he failed to make his support payments).
             Because there is no merit to either of Buckley’s arguments on appeal, the
superior court’s decision is AFFIRMED.




                                         –4–                                      2509